Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepsen (US 2017/0038836).

As to claim 10, Jepsen (Figs. 2, 11, 12) teaches an eye-tracking system, comprising: 
an array of light sources (Array of emitters 1122 shown in Fig. 11E), wherein each light source of the array of light sources is configured to be selectively enabled to emit non-visible light (Infrared light) to an eyeward side of the eye-tracking system to illuminate an eye [0176]; 
a camera (1120) configured to capture images of the eye based on the non-visible light [0173]; and 
a computing device (Processor 216) communicatively coupled to the array of light sources and the camera, wherein the computing device comprises: 
a light source control module (Control circuitry for the light sources 1122) configured to enable at least one light source of the array of light sources; 
a camera interface module (Control circuitry for processing the images) [0189] configured to obtain at least one image of the eye, captured by the camera while the at least one light source was enabled; 
a bright pupil detection module (Control circuitry within the processor 216) configured to detect whether the at least one image indicates a bright pupil condition [0189]; and 
a position determination module (Control circuitry within the processor 216) configured to determine a position of the eye based on a position of the at least one 

As to claims 2, 11, Jepsen teaches where the bright pupil detection module is configured to: 
compare a brightness of the pupil in the at least one image with a brightness of the pupil in another image that corresponds to when another light source of the array of light sources is enabled to emit non-visible light to illuminate the eye (The brightness measured from the light emitted from each emitter is compared and the sensor that determines the highest intensity of reflected light is mapped to the position of the eye) [0176].

As to claim 1, Jepsen teaches all the limitations of claims 10 and 11 above.

As to claims 3, 12, Jepsen teaches wherein the bright pupil detection module is configured to: compare a brightness of the pupil in the at least one image with a brightness threshold (E.g. a brightness threshold of zero where no light is reflected back, as shown in Fig. 11C).


As to claim 4, Jepsen teaches enabling a first light source (E.g. any one of element 1122 shown in Fig. 11E) of the array of light sources to emit non-visible light to illuminate the eye; 
obtaining a first image of the eye while the first light source is enabled (Receiving a reflection of the light output from the first light source); 
enabling a second light source (E.g. any other one of element 1122 shown in Fig. 11E) of the array of light sources to emit non-visible light to illuminate the eye; 
obtaining a second image of the eye while the second light source is enabled (Receiving a reflection of the light output from the second light source); and 
determining the position of the eye based on a position of the first light source within the array of light sources in response to determining that the pupil of the eye in the first image is brighter than the pupil of the eye in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 5, Jepsen teaches determining the position of the eye based on a position of the second light source within the array of light sources in response to determining that the pupil of the eye in the second image is brighter than the pupil of the eye in the first image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claims 6, 13, Jepsen teaches wherein the non-visible light comprises infrared or near-infrared light [0057].

As to claim 7, Jepsen teaches enabling a first grouping of light sources of the array of light sources (E.g. any two of element 1122 shown in Fig. 11E); 
obtaining a first image of the eye while the first grouping of light sources are enabled (Receiving a reflection of the light output from the first light source); 
enabling a second grouping of light sources of the array of light sources (E.g. any other two of element 1122 shown in Fig. 11E);  22Attorney Docket No. : OCULP0068 
obtaining a second image of the eye while the second grouping of light sources are enabled (Receiving a reflection of the light output from the first light source); 
comparing a brightness of the pupil in the first image with a brightness of the pupil in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200]; and 
determining that the pupil is aligned with the first grouping of light sources in response to determining that the pupil in the first image is brighter than the pupil in the second image (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 8, Jepsen teaches individually enabling each light source of the first grouping in response to determining that the pupil is aligned with the first grouping of light sources (All of the light sources can be sequentially enabled, as shown in Fig. 11F) [0177]; 

determining that one image of the respective images indicates the bright pupil condition, wherein determining the position of the eye is based on a position of one of the light sources included in the first grouping that corresponds to the one image that indicates the bright pupil condition (The position of the eye is determined based on brightness caused by the highest reflection percentage shown in Fig. 11C) [0171, 0198-0200].

As to claim 9, Jepsen teaches determining that the pupil is aligned with the second grouping of light sources in response to determining that the pupil in the second image is brighter than the pupil in the first image (Performing the determination from claim 7 above to acquire a position of the eye); 
individually enabling each light source of the second grouping in response to determining that the pupil is aligned with the second grouping of light sources (All of the light sources can be sequentially enabled, as shown in Fig. 11F) [0177];  23Attorney Docket No. : OCULP0068 
obtaining respective images of the eye while each light source of the second grouping of light sources is individually enabled (Obtaining images from the light sources corresponding to at least a portion of the eye) [0177]; and 
determining that one image of the respective images indicates the bright pupil condition, wherein determining the position of the eye is based on a position of one of the light sources included in the second grouping that corresponds to the one image 

As to claim 14, Jepsen teaches an optical combiner (1148) disposed between the array of light sources and an eyeward side of the eye-tracking system, wherein the optical combiner is configured to receive reflected non-visible light that is reflected by the eye to direct the reflected non-visible light to the camera to generate the images of the eye [0185].

As to claim 19, Jepsen teaches all the limitations of claims 10 and 14 above.
Jepsen also teaches an HMD [0002];
a display layer disposed between the optical combiner and a backside of the HMD (The display layer is located on the layer shown in Fig. 11G, which is between the optical combiner 1148 and the backside of the HMD), the display layer configured to provide display light that propagates through the optical combiner to the eyeward side of the HMD [0193].

As to claim 20, Jepsen teaches wherein each light source of the array of light sources is disposed on the display layer (Shown in Fig. 11G).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jepsen (US 2017/0038836) in view of Fleck (US 2013/0286053).

As to claim 15, Jepsen teaches the elements of claim 10 above.
However, Jepsen does not teach a transparent substrate.
On the other hand, Fleck teaches wherein the array of light sources (E.g. LEDs 112) comprises a transparent substrate (110’) and wherein each light source of the array of light sources is disposed on the transparent substrate [0038].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the transparent substrate of Fleck with the LED array of Jepsen because it would allow for the placement of additional display elements behind the LED array, providing additional functionality to the device.

Claim(s) 16-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Jepsen (US 2017/0038836) in view of Kondo (US 2019/0250707).

As to claim 16, Jepsen teaches the elements of claim 10 above.

On the other hand, Kondo (Fig. 17A) teaches a plurality of beam shaping optics (18b), each beam shaping optic of the plurality of beam shaping optics disposed on a corresponding light source of the array of light sources to direct the non-visible light emitted by each respective light source along a corresponding optical axis [0120].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the collimating lens of Kondo with the light source of Jepsen because the combination would ensure the light output from the LED is arranged in a parallel fashion such that further optical modifications can be predictably performed on the light.

As to claim 17, Jepsen teaches the elements of claim 10 above.
However, Jepsen does not teach collimating beam shaping optics. 
On the other hand, Kondo (Fig. 17A) teaches wherein each beam shaping optic of the plurality of beam shaping optics are configured to collimate the non-visible light into collimated non-visible light [0120].

As to claim 18, Jepsen teaches an optical element (1126) disposed between the plurality of beam shaping optics and the eyeward side of the eye-tracking system to focus the collimated non-visible light onto a pupil plane of the eye (Shown in Fig. 11E).

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691